Citation Nr: 1411427	
Decision Date: 03/19/14    Archive Date: 04/02/14

DOCKET NO.  05-24 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected foot disabilities.

2.  Entitlement to service connection for a right knee disability, to include as secondary to service-connected foot disabilities.

3.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected foot disabilities.

4.  Entitlement to a total temporary rating (TTR) for convalescence pursuant to 38 C.F.R. § 4.30 for resection of the fifth metatarsal head, left foot on October 30, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active service from November 1976 to October 1984.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran initially had a Board hearing in June 2009 on the current service connection issues.  The hearing took place before an Acting Veterans Law Judge (AVLJ), who has since retired.  The hearing transcript is of record. 

In March 2010, the Board granted the Veteran's petition to reopen a previously denied claim for service connection for a low back disability.  The Board remanded the issues of service connection for a low back, right knee, and right ankle disability for further development.  In February 2011, the Board again remanded the appeal for additional development.  

In June 2012, the Board notified the Veteran that the AVLJ who conducted the June 2009 Board hearing had retired and inquired as to whether he desired another hearing.  He responded in the affirmative and had an October 2013 Board hearing.  The hearing transcript is of record.

A review of the Virtual VA paperless claims processing system includes updated VA treatment records and the October 2013 hearing transcript.  A review of the Veteran Benefits Management System (VBMS) paperless claims processing system does not show any records.  

At the October 2013 hearing, the Veteran raised the issue of a temporary total rating (TTR) for his right knee.  Private medical records show that he had a right knee operative procedure on February 22, 2012.  The issue of a TTR for the February 22, 2012 right knee surgery is not currently before the Board and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's left foot disability of the fifth metatarsal head, left foot scar, and bilateral pes planus are service connected.

2.  The medical evidence is in relative equipoise as to whether the current low back, right knee, and right ankle disabilities are related to the service-connected left foot disabilities and bilateral pes planus.   

3.  The Veteran's convalescence following October 30, 2009 surgery for resection of the fifth metatarsal head, left foot approximated a convalescence period for one month, but no longer.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013); 38 C.F.R. § 3.310 (2006).

2.  The criteria for service connection for a right knee disability are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013); 38 C.F.R. § 3.310 (2006).

3.  The criteria for service connection for a right ankle disability are met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013); 38 C.F.R. § 3.310 (2006).

4.  The criteria for temporary total rating for convalescence of one month have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.30 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

In order to establish direct service connection for the claimed disorder, generally, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence can be competent and sufficient to establish the elements of service connection when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau, 492 F.3d at 1377.

A disability may also be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Moreover, in general, any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability, will be service connected.  The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310 during the pendency of the Veteran's claim.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2013)).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply a 1995 ruling by the United States Court of Appeals for Veterans Claims (Court), it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  38 C.F.R. § 3.310 (2006). 

The Veteran receives compensation for his service-connected crush injury to the fifth metatarsal head of the left foot, left foot scar, and bilateral pes planus.  The current medical records confirm that the Veteran has low back, right knee, and right ankle disabilities.  

The remaining issue is a nexus.  The Veteran contends that his service-connected foot disabilities have caused him to have an altered gait and/or orthopedic misalignment resulting in the claimed low back, right knee, and right ankle disabilities.  As the Veteran is not a medical professional and the issue of secondary disability is a complex medical question, he is not competent to provide a nexus opinion.  Rather, competent medical evidence is required.  

The competent medical evidence is in relative equipoise regarding secondary service connection for the claimed low back, right knee and right ankle disabilities.  The competent evidence weighing against the claims includes an April 2005 report from Paul A Kammerlocher, M.D., July 2010 VA examination report, and March 2011 VA examination addendum.  Dr. Kammerlocher believed the Veteran's right-sided orthopedic problems were not caused by overloading or excess compensation on his right side.  The July 2010 VA examiner expressed a negative opinion based upon an absence of consistent clinical documentation of an altered gait.  She again reviewed the claims file in March 2011 and maintained her opinion.  She acknowledged that the Veteran had a temporary instance of post-operative altered gait, but it would not lead to chronic orthopedic disability.    

The competent evidence in support of the claims includes the following:  September VA treatment records; August 2011 report from Kris Wilson, a chiropractor; May 2012 report from Zane E. Uhland, D.O.; and April 2013 report from John W. Ellis, M.D.  VA treatment records from September 2004 show that the Veteran had a mild right knee strain due to chronic foot pain.  In August 2011, the Veteran's chiropractor stated he had treated the Veteran and reviewed private podiatry records.  He believed that the Veteran's left foot disability has triggered compensatory mechanisms in right foot, ankle, low back, and hip.  In May 2012, Dr. Z.U. stated that he was an orthopedic surgeon and had treated the Veteran.  He believed the Veteran's right sided ailments were related to his left foot disability from compensatory gait changes.  Most recently, Dr. J.E. provided an April 2013 assessment.  He also believed the Veteran had an altered gait from the service-connected left foot injury and bilateral pes planus which led to chronic right-sided back, right ankle, and right foot disabilities.  

The medical opinions expressed are based upon the clinicians' personal experience, review of the record, and contemporaneous clinical examination.  No medical provider has cited additional published medical studies in support of their opinion.  Rather, they rely on the Veteran's history and their clinical observations of altered gait.  Given the absence of clear objective evidence to favor one opinion over the others, the Board considers them to be of approximately equal value.  

Accordingly, the Board finds that the evidence is at least in equipoise as to a nexus.  The benefit-of-the-doubt rule is thus for application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  The Board will resolve reasonable doubt in the Veteran's favor and find that the evidence supports the grant of service connection for low back, right knee, and right ankle disabilities as secondary to service-connected bilateral foot disabilities.  See 38 U.S.C.A § 5107 (West 2002).

II.  Temporary total rating (TTR) for October 30, 2009 surgery  

A temporary total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under 38 C.F.R. § 4.30, effective the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30. 

A total rating will be assigned under 38 C.F.R. § 4.30 if treatment of a service-connected disability resulted in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or (3) immobilization by cast, without surgery, of one major joint or more.  Id. 

Extensions of one, two, or three months beyond the initial three months may be made by applying the same criteria.  Id. 

The Court has held that notations in the medical record as to the Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Felden v. West, 11 Vet. App. 427, 430 (1998); Seals v. Brown, 8 Vet. App. 291, 296- 297 (1995). 

The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury" and recovery as "the act of regaining or returning toward a normal or healthy state."  Felden, 11 Vet. App. at 430 (1998).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery. 

The Veteran was denied a TTR rating for convalescence following an October 30, 2009 resection of the fifth metatarsal head, left foot.  The operative report shows the surgery was uneventful.  He was seen postoperatively three weeks later for suture removal.  He had been wearing a postoperative shoe.  He was ordered to have "contrasting soaks" for his left foot three times per day.  His podiatrist, David C. Cavallaro, D.P.M., provided a work release, but limited the Veteran to sedentary duty.  He evaluated the Veteran again approximately eight weeks following the surgery and commented that the surgical incision was healing nicely.  He recommended orthotics to realign his feet. A December 23, 2009 note from Dr. Cavallaro shows that the Veteran continued to be on sedentary duty restriction.  

In summary, the Veteran did not have any unexpected postoperative residuals from the October 30, 2009 surgery.  He was placed in a special postoperative shoe and restricted from working for three weeks.  After three weeks, he was limited to sedentary duty status at work.  The Board considers these postoperative residuals to approximate a convalescence period of a one month.  A TTR for one month following October 30, 2009 left foot surgery is granted.  

The evidence shows that the Veteran was able to return to sedentary work duty after three weeks and continued to recover without complication.  See Dr. Cavallaro's December 2009 records.  A TTR for convalescence beyond one month is not warranted.  






(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a right ankle disability is granted.

Entitlement to a temporary total rating under 38 C.F.R. § 4.30, based upon convalescence from resection of the fifth metatarsal head, left foot performed on October 30, 2009, is granted for one month only.   



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


